Warren E. Burger: We’ll hear arguments next in 1318, Krause against Rhodes. Mr. Sindell, you may proceed whenever you’re ready.
Steven A. Sindell: Mr. Chief Justice, may it please the Court. I don’t believe that this case can be decided with respect to the questions of law that are presented without a reference, at least some reference point to what the record contains with regard to the facts and I think something has to be said in that regard. The complaint filed in this action clearly state what would otherwise be a cause of action as at least, I can best understand it. We have alleged that four innocent students were shot on a college campus without any justification. We have alleged, members of this Supreme Court, we have alleged that the Governor and the Generals conspired intentionally to deprive these people with the specific intent and bad faith in effect of their rights under the Federal Constitution and under 1983. We have alleged that these facts are true and that they can be proven. We were confronted with a motion to dismiss on which as I understand it and notwithstanding any affidavit that was ever filed, and this record contains, if anything, the liberal invocation of the privilege against self-incrimination by some of these defendants. We have alleged, in these cases, that there was no justification for it and nevertheless, and not withstanding that and based upon what we felt in effect were news media accounts of this incident that the passions of the headlines were substituted for the rules of evidence in this case. And I quote specifically, where the concurring opinion in the lower court said that “the pleadings clearly contrive to hide rather than disclose the true background of the events” and the predicated causes of action without disclosing their true subject matter, without any evidence before that Court to so find, that is exactly what was said. The majority opinion in the lower court is infected with statement after statement that there was a riot, that there was an insurrection, that there was a rebellion and members of this Court, even the Governor of the State of Ohio the after it occurred never used a word like that, in his proclamations to justify it, not one word to that effect, nevertheless, the Court has so found. Now, I’m not suggesting anything except that there is a colorable claim. What as juxtaposed to these allegations have the defendants set? They have invoked the privilege against self-incrimination at least nine times in response to material interrogatories and more importantly, if we are going to take judicial notice, let us then take judicial notice of one responsible investigative organ of this nation and that is the Federal Bureau of Investigation, where it was specifically stated and I’m quoting at pages 24 and 25 of our brief things like these. “We have some reason to believe that the claim by the National Guard that their lives were endangered by the students was fabricated subsequent to the event. One guardsman admitted that his life was not endangered and that he fired indiscriminately into the crowd. He further stated that the guardsman had gotten together after the shooting and decided to fabricate the story that they were in danger of seriously bodily harm or death from the students. No, the guardsmen were not surrounded. No guardsman claims he was hit with rocks immediately prior to the firing. There was no sniper. Some guardsman are known is yet had to be physically restrained from continuing to fire their weapons,” directly quoted. The people shot in this case were over a football field away. One man sits here today in a wheelchair for the rest of his life. And I say that if we are going to substitute in the Court of Law, in the Court of Appeals, news media headlines or whatever predilections of the facts the Court may have for the presentation of evidence in its orderly course then I say that we have really reached the stage where the rudimentary concepts of due process of law have been violated and I think that would be a shocking departure from procedure at least as I’ve always understood it in the past. We have here a situation where there was no claim of insurrection. There is no evidence in this case, not only the day after the shooting and having this proclamation did he use insurrection, rebellion, invasion, riot, tumult or any such words, but Your Honors, in addition to that, months later with the advice presumably of competent counsel, my brother here, then he indeed not say anything more than if there were threatened disorders and breaches of the peace in the answers to interrogatories that are part of the record of this Court. The President’s Commission on Campus Unrest said that this shooting was unwarranted, inexcusable and unjustified. It is our view that the rules of evidence cannot be supplemented by the factual predilections of a judge reviewing a complaint not a summary judgment motion, but a complaint. Now, specifically dealing with the question of immunity and I think it’s important that we do that here, in this regard. In Sterling against Constantin, that Supreme Court was confronted with a situation where a Governor, Governor Constantin had issued a proclamation which was stronger than the one issued by Governor Rhodes. It said that there was an insurrection. It said that there was a rebellion. It said that there was a state of affairs which justified the calling of martial law. And nevertheless, the District Court went on to find behind those allegations of the Governor in his proclamation that that wasn’t true. And in fact, no such thing existed except what they characterized as breaches of the peace and when the Governor and the Generals came to this Court and said, “We are immune under the Eleventh Amendment,” this Court specifically held that a Federal Court has ample jurisdiction to determine the veracity of those allegations with evidence properly presented before them. And I think the case of Moyer against Peabody is clearly distinguishable from this one And I want to address myself to that point. Indeed, Moyer was a 1983 action and there’s no question about that. But what is important to recognize about Moyer and again I must return to the facts because I think they’re critical. In that case, the Governor and the complainant both agreed on two things. They agreed, number one, without dispute that an insurrection existed and they agreed that the Governor acted in good faith. Those were stipulated facts before that Court and I quote the language when I say that the Court, the Supreme Court, in its opinion said, “we are here assuming that there was no insurrection, excuse me, that there was an insurrection and that he exercised good faith and the only claim is that he was unreasonable in arresting Moyer under those circumstances.” Now, this is not such a case. There is no agreement amongst counsel in this case that a state of insurrection existed. Instead, we have alleged there was a peaceful gathering on a college campus with bullets intervening, the break up what otherwise was a peaceful gathering on a college campus. Now, if we can't prove that, then we should lose. But if we can prove it, it’s not a Moyer case. We do not agree, as counsel did in Moyer that there was good faith on the part of the Governor. To the contrary, it is our allegation in this case, and it is our intention to prove that the Governor was personally involved in this situation. That as Commander-in-Chief, remember this was a trial several days before the Republic Senator, senatorial primary and without editorializing on the validity of the law and order position that he was taking the fact is that that was his position that he advanced in that particular situation and here was threatened disorder and he just wasn’t sitting behind his desk, receiving information of an alarming situation and sending troops out, he went down there to that campus, the day before this incident occurred. He made a speech in the presence of the Commanding General --
Thurgood Marshall: Mr. Sindell, --
Steven A. Sindell: Yes sir.
Thurgood Marshall: How far you can go away from this record?
Steven A. Sindell: I would want to -- I want to stop going away from this record for this reason.
Thurgood Marshall: You’ve been talking about 15 minutes, you’ve gone --
Steven A. Sindell: Your Honor, I want to go to Court and I want to prove these things and the reason that I bring these things into the case is to, is simply because three of the reviewing judges in this case, three of them, have gone outside the record and refused to believe that the allegations were true. That’s why I go outside the record not to convince you that what I say is proof as a matter of law, but to convince you that there are allegations which weren’t the right to present evidence in a Court.
Thurgood Marshall: I don’t have to try you, do I? I don’t have to follow you outside directly to keep that, do I?
Steven A. Sindell: All you have to do is agree with me that the complaint’s allegation should be taken as true and it seems to me that we’re entitled to prove them. I would like specifically, in regard to the Eleventh Amendment intention and I’d like to address myself to that for a moment. It seems to me that the distinction that has been made here between a statute that an unconstitutional action under a statute that is allegedly unconstitutional is different than an action which is just plain unconstitutional because of the nature of the action, really was never intended as a distinction to be engrafted upon the Civil Rights Act at all. Congress intended to reach the unconstitutional effect if I understand the decisions of this Court. It says, “Every person who acts not under a statute, not under without a statute, within the statute, every person who acts under color of law to violate the constitutional rights of another is libel for that action.” Every person and it doesn’t engraft any distinction at all. The only reason we’re not seeking an injunction in this case and it says in that statute, an action at law equity or other proper redress the breadth is broad. We can't seek an injunction in this case. All we have is the available remedy of damages. That’s obvious from the circumstances and therefore we are well within the terms of the Civil Rights Act and to say that only where a statute exists that’s unconstitutional, can the Civil Rights Act apply as to I think emasculate the very purpose that Congress had in mind which was to reach the State official himself for the affect of what he did. And this Court has never held for example in dealing with police officers in Monroe against Pape or Egan against the City of Aurora, in any of those cases that because they were acting under color of a valid statute, that therefore for some reason, they were immune. That would be inconsistent, I think with the entire purpose of the Civil Rights Act. They were conducting actions not under a statute, but on their own which were unconstitutional, which violated the rights of those individuals, and therefore, they were held inappropriately so by this Court to be within the purpose and intent of the Civil Rights Act. It seems to me that cases like Ex parte Young, Sterling against Constantin, Griffin against the Board of Prince Edward County, all the way ranging from the passage of the Civil Rights Act right up until the present time have all held that where an injunction is the appropriate form of redress, the Civil Rights Act makes no distinction between damages and injunction. That issue has been raised here and I don’t think there is any difference because the Sterling specifically holds that an injunction is a more extraordinary remedy and damages is a less extraordinary remedy and other cases if so held as well of this Court and I don’t see the difference. It depends on the remedy that’s needed. It would seem on the damage that has been done and not upon the nature of the relief sought. Congress never intended, as I read the legislative history, as interpreted by this Court, to make a distinction between damages and injunctive relief as to whether or not there’s immunity. I never read that in any of the decisions and I don’t think it’s supportable by any of the rules of law that have been promulgated by this Court and I’m thinking of cases like Mitchum against Foster, Monroe against Pape, Zwickler against Koota and particularly those various circuits like McLaughlin against Tilendis, Jenkins against Averett was a damage action, many cases under the Civil Rights Act about damages where damage is the appropriate remedy. And what I think is critical here is that we did bring a case against the State of Ohio. We sued the State in its own Courts. We brought that case and we contended that the Doctrine of Sovereign Immunity was unconstitutional in violation not only of the Ohio Constitution, but the Federal Constitution.
Byron R. White: What’s the statute where you would think that (Inaudible) 1983 as an action?
Steven A. Sindell: Mr. Justice --
Byron R. White: I know you alleged in the complaint intentional wrong, but certainly you think that that would state a cause of action. How much further would you say would the section reach?
Steven A. Sindell: It seems to me, Mr. Justice White in this regard and I don’t mean to not answer your question, but I do want to emphasize that we couldn’t have alleged anything stronger, but taking it a step down, it seems to me that perhaps negligence in the tort sense may not be appropriate --
Byron R. White: You would say, it was not -- if it were reasonable for a person to understand that a certain act did not violate the law, he hasn’t been negligent?
Steven A. Sindell: Well, that’s the tort standard as I understand it, reasonable conduct under the circumstances.
Byron R. White: So it really doesn’t depend on how it final it turns out whether it violated the law or not?
Steven A. Sindell: Well, I think that it’s critical too as you point out. I think it’s critical to an interpretation of the Civil Rights Act to ask what the state of mind of the person you’re suing is, in addition to what the result was. A mere accident can cause a terrible tragedy and yet not create liability. It is my suggestion to this Court that the appropriate standard that occurs to me for a police type situation is in Jenkins against Averett. A case before the Fourth Circuit, I believe, where it was held that in that particular case, an act of wanton misconduct, a very high degree of reckless was sufficient to establish a cause of action --
Byron R. White: But they would require at least that?
Steven A. Sindell: At least a high degree of recklessness. Yes. I would say that would be the appropriate standard but I would not suggest to you that a lower standard is not possible. I’m simply saying that as the state of this case is now, I don’t see how we could have alleged anything stronger and that’s really what I’m suggesting in this particular situation. I would emphasize that with respect to the Eleventh Amendment claim, Your Honors, that this case is not a case against the State. The State is not a party to this action. No money is being sought from the State Treasury at all. No judgment rendered in this case will require a state official to take any action or prohibit a state official from taking any action. This is not an action even against State officials. The present defendants in this case aren’t even officials from the State of Ohio at all and I would suggest that the entire body of Eleventh Amendment law as I read it suggests that in such a case where the individual act is allegedly unconstitutional that that is not barred by the Eleventh Amendment and I think Sterling specifically so holds. What is being attempted and I think this is the critical distinction here and if I understand the defendant’s argument is that we shouldn’t just consider these things, but we should ask ourselves what will be the effect on the Governor in the future. How fearful will the Governor be, the Chief Executive be or other executives below him and I might add it goes all the way down to the trigger man in this particular case and the Court held that everyone to be immune not just the Governor, but let’s ask that question. What will be the effect that the State Government will not be able to operate that people will be fearful that they will have come in and defend lawsuits and so on and so forth, if I understand that argument correctly? And I would have this to answer to it. I would say that that argument can be made in every single case under 1983. There is no case where it cannot be argued that the effect of suing an individual for damages for violating constitutional rights be the Governor or anyone else would not have some effect on their future conduct, would not give them some “pause for concern,” would not inconvenience them in some way, but it is my suggestion that the Act was exactly what Congress had in mind. That was the very effect that was intended. Congress passed the Civil Rights Act in part to deter this very kind of thing and if we are to give meaning to that enactment, I think we to recognize that the purpose and intent of that particular enactment was to effectuate the deterrence that any tort remedy has and this a congressionally sanctioned tort. As I understand Section 1983, it is both a compensatory tort action as well as having a deterrent effect and the deterred effect that is complained of here is the very purpose of enactment in the first place and so to say, that because it has an effect, that should be the reason to bar suits. For that reason alone, it seems to me that that run completely contrary to the whole intent. It seems to me that if this Court should hold and we’ve sued the State of Ohio which has immunized itself in the state courts, If this Court holds that this too is an action against the State, then we are really left without a remedy. We have no place to go. Then this Court has permanently and forever foreclosed any right to appear in a Court of Law anywhere against anyone to test the allegations in these complaints and to establish any form of redress. This Court will -- “This is it! This is our last opportunity to have redress. There will be none. We can't sue the State in its own Courts and we can't if this Court should hold we can't sue here and we’re without redress.” And finally, I would like to conclude with the question of immunity as it applies to legislators and judges and that has been raised and I am cognizant of Pierson against Ray and Tenney against Brandhove, and I think this is very important. First of all, let me say that I have some empathy with the dissenting opinions of Mr. Justice Douglas in those cases that a dishonest legislature if it so alleged and a dishonest judge should be subject to suit, but we have those decisions and they stand as they do now and I suggest this. That after all a legislative process and a legislator is involved in a deliberative thing, the result of what he does is open to the public. He has the opportunity, first he must concur with other people. If his enactment is going to be harmful, a Court can review it. All of this process can take place and there is full opportunity for the public in the democratic process to participate and so perhaps we can say as does our Constitution that a legislature shall not be examined in any other place and with the judge, the same is true. It is an open process, presumably, a deliberative one.Before any finality takes place, a Court can review that action, but such is not the case with an executive. In the case of an executive, you have a situation where the actions maybe or may not be taken with deliberation, but not necessarily with public participation at that time. The Governor, in theory, in his own chambers and secretly without making it public, open up and decide to wheel the weapons of death without any such legislative or judicial process as a result which the instant action of a bullet terminates a youngster or man or anyone’s life. Now, it seems to me that the executive immunity is applied in that situation is clearly distinguishable from what occurs with the legislator and with the judge. And under those circumstances, I suggest to you that to say that they are all in the same kind is contrary to the purpose of the Civil Rights Act itself. To say that a Governor cannot even be or a General or a guardsman cannot be even subject to inquiry and we -- only has that he acts honestly in this case, we say he can make a mistake, that’s okay. Is that he act honestly, that is the only claim we make and I suggest to you to say that we can't even inquire into his honesty which has never been subject to any open democratic process is in effect to seriously endanger the citizenry and to give a Governor or Generals an absolute unbridled license without any review or inquiry at all except who knows how long after in the electoral process. I don’t think that’s the intent of the Civil Rights Act at all and I would like to reserve whatever remaining time I have, unless there are questions, for rebuttal.
Warren E. Burger: Very well. Mr. Alloway.
R. Brooke Alloway: Mr. Chief Justice, may it please the Court. I’d like to address a preliminary remark as to my posture in this case while I am of counsel in both the Scheuer case which has just been heard and the Krause and Miller cases which are being heard together at this time. I represent Governor Rhodes in his individual capacity and I am fully cooperative with all defense counsel in this case and I endorse my brother, Charles Brown’s argument in all respects. There are some things that I believe are applicable peculiarly to Governor Rhodes which ought to be brought to the attention of the Court. I’m prepared to answer questions on any aspect of the case, but my argument in chief will be addressed to the Governor Rhodes’ position primarily. There has been a great deal of talk about the case of Sterling versus Constantin as it may have limited or may not have limited ex parte Moyer. I believe it did not limit it in any material respect. The requirement of Sterling versus Constantin is expressed at 287 United States 399 by virtue of his duty to cause the loss to be faithful executive, faithfully executed. The executive has appropriately vested with the discretion to determine whether an exigency requiring military aid for that purpose has a arisen. His decision to that effect is conclusive. Now, the way Sterling versus Constantin arose there were stipulations and there was evidence taken which made it appear to the Court, to the District Court which had also had some prior jurisdiction on some of the same controversy that this exercise of discretion on the part of the Governor of Texas was not in entire good faith, that is, it was not within the limits of his discretionary power. Since he was using it for the purpose of controlling the production of oil, even though the expression was made that there were tumultuous conditions, the proclamation, I might say, in the Sterling case is very similar to the proclamation in the instant case. That is, I am speaking of the proclamation of April 29th, 1970. But in this case, the Governor was exercising as executive discretion with respect to calling out the guard and had proclaimed that there were riotous conditions, that there was tumult, that there was danger to persons and property and this, the Court of Appeals and the District Court felt was a matter of judicial notice. That there was sufficient notoriety in the situation of the campuses in Ohio and indeed throughout the nation in May of 1970 that the Court could not effect to be ignorant of the situation. My brother, Mr. Sindell, has made a very emotional argument with respect and running along pretty much along the lines of his brief, but he does not get into the actual allegations of the complaint. If one goes to the actual allegations of the complaint, one must find that there are only mere conclusions as to the part which Governor Rhodes took in the matter other than the fact that he did issue a proclamation and that he did call out the guard. In order to state a cause of action, here, I can understand that the question might be anticipated just what can a plaintiff do. Suppose a governor maliciously and corruptly and wantonly and evilly, let us say, decides to call out the National Guard for the specific purpose of extinguishing a life. If he does that, surely there are facts which could be stated in a complaint other than the bare conclusion that the defendants conspired to deprive the plaintiff or the decedents of their Civil Rights in each of these cases. There are -- there must be other facts available which could be pleaded which would support that situation. Obviously, there are not and obviously, there was a situation in which it could not be reasonable to conclude from the allegations of the complaint itself in either of these cases or in any of these cases. That the Governor conspired and -- evilly, corruptly and we can use other adverbs, to deprive these decedents of their civil rights. These conclusions are not reasonable under the facts well-pleaded in the complaints. Therefore, we submit that the judgment of the District Court below and that the judgment of the Court of Appeals and the majority of the two was correct that the 12 (b) (1) motion to dismiss was properly sustained. We submit further that there are other reasons on which looking only at Governor Rhodes’ particular situation one must conclude reasonably from the allegations of the complaints that there were substantial intervening causes, if anything, in connection with Governor Rhodes’ proclamation cause the death of these unfortunate people. There were intelligent intervening substantial forces which intervened between the proclamation which is all that is actually shown to have been promulgated by Governor Rhodes. Therefore, on other grounds, the motion to dismiss would properly have been sustained. I submit also that the question of whether a state employee, if a National Guard can be an employee or a state officer, whether the Doctrine of respondeat superior applies and in this instance, we submit that there is no authority for applying the Doctrine of respondeat superior so as to bring Governor Rhodes within the ambit of a proper action against him in these cases. And for all of those reasons and for the reasons, my brother, Mr. Brown has set forth, I would say that Governor Rhodes is in a fortiori situation with respect to all of the defendants. We must bear in mind that there are only seven defendants in this case. There are, as Mr. Sindell refers to them, the trigger man, there are no persons alleged to have been trigger man in these instances. And those must be taken as admissions in the briefs and as judicial admissions that there are no persons who are so charged in this case. So, with respect to Governor Rhodes, any liability which applies to him must be on the Doctrine of respondeat superior which we suggest is clearly not applicable. I have nothing --
Potter Stewart: As I understood the complaint, the allegation was that he ordered out the National Guard onto that campus at a time when he knew -- when he himself knew or should have known that arming them with live ammunition and sending them there in their state of training was an imminent danger to the lives of the students on that campus and that’s alleging personal culpability on his part not on any Doctrine of Respondeat Superior. Isn’t that correct under this complaint?
R. Brooke Alloway: I would say if the arming of the National Guard is in and of itself an act on his or is a culpable act, yes just as he is personally charged with having issued the proclamation which called out the guard. Yes, he is, if that is a culpable act, he is culpable. I submit that neither of those acts is one on which culpability can arise because the training of the guard is and this is a matter of judicial notice and is in the record, that the training of the guard is under the supervision of the United States Government and was at that time. The training of the guard was a responsibility of the United States Military Officers and the duty, the constitutional and statutory duty of Governor Rhodes was to call out the guard and the arming of the guard and the actions of the guard were the responsibility of the individuals and of any commanding officers who issued commands. I would submit that the act of calling out an armed guard is the risk that one takes anytime a National Guard unit is called out. It is within the realm of possibility that in the discretion of officers having discretion, there may be live ammunition used.
Potter Stewart: Because we’re dealing Mr. Alloway, are we not, with the allegations of the complaint?
R. Brooke Alloway: Yes.
Potter Stewart: And we, for the purposes of this case in its present posture under well settled principles of law, we must assume they’re all true. All those well pleaded allegations are true in facts, that’s correct, isn’t it?
R. Brooke Alloway: I think I should place the emphasis on the words well-pleaded.
Potter Stewart: Yes, but what I said is generally accepted.
R. Brooke Alloway: Yes, it is certainly an accepted proposition, yes. And I would place strong emphasis on the matter of the words well-pleaded because I would submit that this Court should not approve retrospectively or prospectively the irresponsible use of inflammatory language in pleadings, and therefore, then take the allegations as true.
Potter Stewart: Of course, the claim of your brother on the other side is that a very serious error was made by the Court of Appeals when they disregarded the allegations of the complaint and instead called upon what they understood to be their personal knowledge or judicial knowledge of what the true facts were and that the majority of the Court of Appeals therefore violated what you and I have just agreed is a fundamental, very elementary principle of law that on a motion to dismiss, the well-pleaded allegations of the complaint are assumed to be true?
R. Brooke Alloway: Plus, if Your Honor please, matters of which the Court can properly take judicial notice and the only fact which I’m suggesting --
Potter Stewart: Well, as far as that go. I can understand that if a complaint depended upon the plaintiff's allegation and he was Napoleon Bonaparte, for example that a Court could assume that probably wasn’t true, but beyond the extreme cases like that, how many exceptions are there to this rule?
R. Brooke Alloway: I would say, Your Honor, that one exception to the rule would certainly be the situation of the campuses in the State of Ohio and in the, over the country generally in May of 1970. And that there were at those times riotous situations where unusual measures had to be taken.
Potter Stewart: Well, that may well all be very true, as a matter of fact, but we have here a lawsuit in which a complaint was filed, making certain allegations which as I read them are not emotionally charged allegations. They are very serious allegations and a motion to dismiss. What you say may all be very true, as a matter of fact and they all come out in the trial, but this is a motion to dismiss the complaint?
R. Brooke Alloway: That is correct.
Potter Stewart: And isn’t -- didn’t the Court err in saying, “Well, whatever the complaint may say, we know that the real facts are such and such and therefore, the District Court was correct in dismissing the complaint?
R. Brooke Alloway: If the Court did commit error in respect of its statements, nevertheless, the judgment of the Court taking the narrowest construction of any judicial notice which it had a right to take was sufficient on which to dismiss the complaint. I would say, Your Honor, that for instance, the proclamation of Governor Rhodes is a document of which judicial notice could and should properly have been taken judicial notice. And that the facts well-pleaded plus properly judicially noticed facts are sufficient. Now, I would suggest, for instance, if the Court please, that if we’re going to take facts well-pleaded and let’s say that we have to allege in order to plead a cause of action that there were no roving bands of men bent upon destruction of property and endangering life, that allegation might have been made, but it was not made. That would not have been a conclusion. That would have been a statement of fact. I would submit that it’s a conclusion that the plaintiff’s attorney could not in good conscience have made, but it would be a statement of fact that would be one. If we would take for instance a statement that the ROTC building did not burn down the night before in the City of Kent, that would be an allegation of fact. It would not be an allegation which the plaintiff could in good conscience make, but it would be an allegation of fact which would support the complaint beyond the support that it needs, beyond the support which it does not have.
Warren E. Burger: Well, are you saying that the Court could take judicial notice of the specific item you’ve just mentioned, namely the burning of the ROTC building?
R. Brooke Alloway: I would say, if the Court please, that the Court could take judicial notice of generally disorderly conditions in the area of Kent, Ohio including the Kent University campus. Therefore, we are in the situation where Sterling versus Constantin applies to make the action of the Governor of Ohio not reviewable. If not being reviewable, I would say further that the natural consequences of his act are also not reviewable under the Doctrine of Executive Immunity. Under that, the Court had sufficient before it to make those determinations of fact in a general way. Whether or not the Court could take judicial notice of the specific fact of the burning of the ROTC building, I would be of the opinion that it could. That was a widely-known fact, that was perhaps almost as widely-known effect, certainly as widely-known in the Midwest area as the killing of Donald or Lee Harvey Oswald by Jack Ruby. The burning of the ROTC building was a notorious event viewed by millions of people.
Thurgood Marshall: But could the court take judicial notice that there was “insurrection” on the campus in Kent?
R. Brooke Alloway: I would say that the Court might do so, although I don’t think it’s necessary for the Court to do that because insurrection is not a sine qua non of the proper exercise of the discretionary power of the Governor to call out the guard.
Thurgood Marshall: But my point is, is it outside of the judicial notice? You take judicial notice that Kent University there or it has 18 buildings, but insurrection is a rather complicated legal term --
R. Brooke Alloway: It is a --
Thurgood Marshall: -- which is the basis of the lawsuit.
R. Brooke Alloway: It is a very complicated term. I don’t think it is a term which we necessarily must find in order to find the judgment of the Court of Appeals and of the District Court.
Thurgood Marshall: Well, would all of the other terms that are on the Governor’s proclamation, can the Court take judicial notice that they are correct?
R. Brooke Alloway: I’m sorry. I don’t believe I follow that.
Thurgood Marshall: Didn’t the proclamation say there is insurrection and this and that in the Governor’s proclamation?
R. Brooke Alloway: Yes.
Thurgood Marshall: Well, can the Court take judicial notice of those statements, are facts that are true?
R. Brooke Alloway: I will have to confess to you, I have not thought about it and I think that I would say, probably not. That Your Honor has just said that the term insurrection is a very complicated term which is widely embracing and has many legal consequences.
Warren E. Burger: That’s a legal conclusion not a fact?
R. Brooke Alloway: It is a legal conclusion and not a fact, that’s correct.
Thurgood Marshall: But in this way, you got positive allegations on one side and on the other side, all you have is the Governor’s proclamation, right?
R. Brooke Alloway: Well, we have the Governor’s proclamation, but we have some specific facts in the Governor’s proclamation that in the territory of northeastern Ohio, there were roving bands of men who were committing acts of violence.
Thurgood Marshall: Well, can the Court take that as true?
R. Brooke Alloway: I think the Court can take that as true. It is a fact. It is a fact as distinguished from a conclusion.
Thurgood Marshall: So, whatever the Governor says is a fact but whatever the petitioner say is not, where to the contrary the rule say that you must accept all well-pleaded facts in one paper. It does say any, about that other paper.
R. Brooke Alloway: Again, I respectfully --
Thurgood Marshall: Am I right?
R. Brooke Alloway: -- emphasize the words well-pleaded and I submit that if the Court will examine each complaint, it will find that the “facts” are conclusions.
Thurgood Marshall: When the Court will (Inaudible) you would only taken well-pleaded?
R. Brooke Alloway: Yes.
Thurgood Marshall: Right?
R. Brooke Alloway: That’s true. I have nothing further.
Warren E. Burger: Thank you. Mr. Sindell, do you have anything further?
Steven A. Sindell: Yes, Mr. Chief Justice, I do. First of all, I would like to indicate to the Court, if the Court will examine the proclamations of the Governor, it will find that the one that is applicable to the Kent State incident which is the main Fifth Proclamation after it occurred does not mention anything roving bodies of men. That referred to a truckers’ strike where there may well have been roving bodies of men and that had nothing to do with Kent State. It didn’t even include Portage County although it included vast other areas of the State of Ohio. The fact is that the Governor’s proclamation at no time even mentions the word insurrection. It doesn’t even, if we want to talk about well-pleaded facts, the Governors’ proclamation has no facts which would give rise to a conclusion that there was a state of insurrection or riot of any kind. It simply refers to disorders. Now, I want to be perfectly clear about our contention here. It is not our contention that the Governor is liable under the Federal Civil Rights Act because he called out troops. That is not our claim. We are claiming and what has been read by my brother in connection with Sterling against Constantin. What hasn’t been read is this, while the calling out of troops is unreviewable according to that case, it goes further and it says, it does not follow from the fact that the executive has this range of discretion deemed to be a necessary incident of this power to suppress disorder. That every sort of action the Governor may take, no matter how unjustified by the exigency or subversive of private right and the jurisdiction of the Courts otherwise available is conclusively supported by mere executive fiat. The contrary is well-established. What are the allowable limits of military discretion and whether or not they have been overstepped in a particular case are judicial questions and that is what we are contending in this case. And I would like to address myself to this matter of pleadings and what is well-pleaded and what isn’t pleaded. I understand, at least, as a trial practitioner who engages in some amount of litigation, I have always understood that the basic concept is notice to pleading. That we are not required to plead volumes of evidence or any evidence really that I feel it was improper to plead evidence as such and that largely, the federal rules are designed to confine the pleadings to the general allegations. Now, we have alleged a conspiracy to engage in a direct act which involved deaths of people and that’s included in that concept those orders and judgments and statements in their backs that we believe exists in good faith to back it up. Now, what I’m simply suggesting is this. If it wasn’t well-pleaded and not for my brother, Mr. Alloway, then he had the prerogative under the Rule 12 (e) to tell me that and to make a motion to make definite and certain and to ask me to be more specific if I didn’t plead it well enough and he didn’t do that. He didn’t ask me for more facts. He didn’t say, “It’s so vague that it’s not well-pleaded.” He didn’t say, “We don’t have notice. We don’t know what you’re talking about.” Instead, he filed a motion to dismiss and thereafter, invited the Court to conclude.
Warren E. Burger: You don’t suggest that he has an obligation to ask you for more. He can stand on your complaint and if he thinks it’s infirm, then that’s what the defense counsel does, isn’t that true?
Steven A. Sindell: You’re right, Mr. Chief Justice Burger. He has every right to suggest that it’s infirm and I claim that where we had specifically alleged and I quote from the complaint, “All acts herein mentioned including everyone of them, the shooting and everything else were done individually and in conspiracy by these defendants with the specific intent of depriving plaintiff and plaintiff dissidents of their rights to due process and equal protection. I contend that if that doesn’t state a violation of constitutional right, then nothing does. Now, if he wants it more specific than that, then I suggest that he ask what he wants, that he tell me that it’s to vague and that’s the question of pleading. But what I have said here in its allegation form and in its notice form is well-pleaded in the concept of the federal rules of civil procedure to give notice And let’s be practical about it. I sit in an office that has four walls and I look at what facts I have at the time I plead and I know that the Governor was down there, that he was involved in this event, that he was personally present, that he was giving orders, that he was doing a lot of things. I’m not the FBI. I don’t have those materials available. I only have what I know and it seems to me that on the basis of all those orders that were apparently given when he stood there and said publicly that we should eradicate people and that these people should be eradicated and that and so on and so forth, and I don’t want to get to far off the record except to say that when all those things were present before me, all I can say is, “I thought that there were some basis to make the allegation” and I think we have a right to ask him some very specific questions --
Byron R. White: I did not (Inaudible) to say State eventually, locally wants to (Inaudible)
Steven A. Sindell: Absolutely.
Byron R. White: Afterwards (Inaudible)
Steven A. Sindell: Absolutely, he was running for political office at the time. He was running at a law and order platform. I would like to ask him some questions. What orders did you give to your guardsmen?
Byron R. White: (Inaudible)
Steven A. Sindell: I’m sorry.
Byron R. White: (Inaudible) supposedly concluding that he was malicious (Inaudible) running for office?
Steven A. Sindell: No. Not because he was running for office because of his desire to be elected and to demonstrate. I’m saying, allegedly to demonstrate to the electorate.
Byron R. White: You haven’t stated maliciously.
Steven A. Sindell: As I unders -- did I have? I had the basis for saying that he was malicious in the concept of malice that to --
Byron R. White: Mostly (Inaudible)
Steven A. Sindell: Right.
Byron R. White: I tend to believe this regard to malice.
Steven A. Sindell: Yes. It seems to me, Your Honor, and again, the concept of malice is involved here vindictiveness, it seems to me that when orders are given in order to further a political goal which involves the risk of injury to an individual and perhaps an intent to create a demonstration that this particular were going to show the people that I stand for one order notwithstanding the risk to the lives of the people involved, I think that comes within the concept of certainly wanton and willful and if you will, malice. I don’t think that --
Byron R. White: (Inaudible)
Steven A. Sindell: That’s what I would like to ask him about. That’s what I would like to get into it in this case.
Warren E. Burger: If you like to find out whether your allegations are true?
Steven A. Sindell: Well, [Laughter Attempt] I’d like to ask him the questions that pertain to the allegations which I think have been reasonably filed. Yes, and I think there’s a basis for so doing.
Warren E. Burger: Very well.
Steven A. Sindell: I have nothing further.
Warren E. Burger: Thank you, gentlemen. The case is submitted.